         Case 1:20-cv-08885-JPO Document 20 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STACEY MERCER,
                              Plaintiff,
                                                                20-CV-8885 (JPO)
                      -v-
                                                                     ORDER
 HOTEL WAYNE, INC.,
                              Defendant.


J. PAUL OETKEN, District Judge:

       The Court has been informed that the parties seek to have the document at Docket

Number 17 removed from the docket because it mistakenly contains a confidential settlement

communication.

       The Clerk of Court is respectfully directed to strike the document filed at Docket Number

17 from the docket.

       SO ORDERED.

Dated: February 11, 2021
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
